DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5-7, filed 07/05/2022, with respect to objections and rejections have been fully considered and are persuasive.  The objections and rejections of the claims has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of withdrawn claims 17 (18-20 dependent) directed to a method of providing a sealant, which was not amended with the allowable subject matter, non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim 1 for which Claims 2-10, 12, 14-16 depends, teaches a limitation: “the at least one inlet opening provided in line with the second channel and extending to either side of the projection” that is not taught in the prior art of record and upon further search, examiner did not find prior art that would disclose the above limitations.
Hoffman (US 3,715,459) is the closest prior art of record.
Regarding Claim 1, Hoffman teaches, in Fig. 1-3, an enclosure for an electrical component (34) comprising: a base portion (2’) having a first channel (16’) which extends about at least a portion of a periphery of the base portion (see Fig. 1); a cover portion (2) having a second channel (16) which extends about at least a portion of a periphery of the cover portion, the second channel is aligned with the first channel to form a sealant receiving channel (column  3 lines 39-40); a sealant provided in the sealant receiving channel (column 3 lines 39-40); the cover portion having at least one inlet opening (42), the at least one inlet opening extending from a top surface of the cover portion to the second channel of the cover (Fig. 1), the at least one inlet opening configured to receive the sealant as the sealant is injected into the sealant receiving channel (column 3 lines 35-38); the cover portion having at least one outlet opening (46), the at least one outlet opening spaced from the at least one inlet opening and extending from a top surface of the cover portion to the second channel of the cover portion (Fig. 1), the at least one outlet opening configured to allow excess sealant of the sealant to escape from the sealant receiving channel as the sealant is injected into the sealant receiving channel (column 4 lines 4-10) and the second channel has a projection (not labeled) (area between labeled 16 and 16’ in Fig. 3) (area between 12a and 14a) which extends into the first channel (Fig. 3).
Hoffman does not teach the above allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848